NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             RACHEL H., Appellant,

                                         v.

      DEPARTMENT OF CHILD SAFETY1, F.Y., C.Y., A.Y., Appellees.

                              No. 1 CA-JV 14-0080
                              FILED 09-02-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD21950
                  The Honorable Joan M. Sinclair, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee Department of Child Safety

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant




1     Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety is substituted for the
Arizona Department of Economic Security in this matter. See ARCAP 27.
                          RACHEL H. v. DCS et al.
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1            Rachel H. (“Mother”) appeals from the juvenile court’s order
terminating her parental rights to A.Y., C.Y., and F.Y., her three minor
children. Mother raises two issues on appeal: 1) whether the juvenile court
made sufficient written findings that severance is in the best interests of the
children; and 2) whether there is sufficient evidence to support the juvenile
court’s best interests determination. For the reasons set forth below, we
affirm.

                                 DISCUSSION

¶2             The Department of Child Safety (“DCS”) moved to terminate
Mother’s parental rights under Arizona Revised Statutes (“A.R.S.”) sections
8–533(B)(3) (chronic substance abuse) and 8-533(B)(8)(a) (out-of-home
placement for a total of nine months or longer). Following the severance
trial, the juvenile court issued an order finding that DCS had proven the
grounds for terminating Mother’s parental rights, and that termination was
in the best interests of the children.

I.     Best Interests Findings

¶3            On appeal, Mother does not challenge the juvenile court’s
findings regarding the grounds for severance. Rather, Mother argues that
the juvenile court failed to make sufficient written findings in support of its
determination that severance is in the best interests of the children.

¶4            Before terminating a parent-child relationship, a court must
determine that severance is in the child’s best interests. A.R.S. § 8-533(B);
Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22, 110 P.3d 1013, 1018 (2005). “To
prove that the termination of parental rights would be in a child’s best
interests, [DCS] must present credible evidence demonstrating ‘how the
child would benefit from a severance or be harmed by the continuation of
the relationship.’” Lawrence R. v. Ariz. Dep’t of Econ. Sec., 217 Ariz. 585, 587,
¶ 8, 177 P.3d 327, 329 (App. 2008) (citation omitted). In making its best
interests determination, the juvenile court may also “consider evidence that


                                       2
                          RACHEL H. v. DCS et al.
                           Decision of the Court

an existing placement is meeting the needs of the child.” Mary Lou v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19, 83 P.3d 43, 50 (App. 2004).

¶5             An order terminating a parent-child relationship must be in
writing and recite the findings on which the juvenile court bases its best
interest determination. Ariz. R. Proc. Juv. Court 66(F)(2)(a); A.R.S. § 8-
538(A). We review the sufficiency of such findings to determine whether
the juvenile court abused its discretion. Xavier R. v. Joseph R., 230 Ariz. 96,
100, ¶ 11, 280 P.3d 640, 644 (App. 2012). Such findings must include “all of
the ‘ultimate’ facts—that is, those necessary to resolve the disputed issues,”
and be sufficiently detailed “to allow the appellate court to determine
exactly which issues were decided and whether the lower court correctly
applied the law.” Ruben M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 240-41,
¶¶ 24-25, 282 P.3d 437, 441-42 (App. 2012) (citation omitted).

¶6            Here, the juvenile court expressly stated in its order that DCS
proved, by a preponderance of the evidence, that termination was in the
best interests of the children. The juvenile court also recited several
findings in support of this determination. The order stated that the
“evidence established beyond a reasonable doubt . . . that the continued
custody of the children by Mother is likely to result in serious emotional or
physical damage to the children.” The juvenile court further found the
“current placement” is “consistent with the needs of the children,” thereby
concluding that the children’s needs are being met in their current
placement. In addition, the juvenile court concluded that termination of
Mother’s relationship would benefit the children “because they deserve a
permanent, safe loving home where they will be able to thrive.”

¶7           We conclude the juvenile court’s best interests findings are
sufficient. The findings specify the harm the children would likely suffer
from continuing their relationship with Mother, and also note how their
current placement is meeting their needs.

II.    Sufficiency of the Evidence

¶8             Mother also contends there is insufficient evidence to support
the juvenile court’s determination that severance is in the best interests of
the children. We will affirm the juvenile court’s findings of fact unless no
reasonable evidence supports those findings. Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4, 53 P.3d 203, 205 (App. 2002). “We view the facts
in the light most favorable to sustaining the juvenile court’s findings, and if
there is any evidence to support the order we must affirm it.” Maricopa




                                      3
                          RACHEL H. v. DCS et al.
                           Decision of the Court

Cnty. Juv. Action No. JD-5312, 178 Ariz. 372, 376, 873 P.2d 710, 714 (App.
1994).

¶9            At the severance trial, the juvenile court heard testimony from
Holly Wilt, a Child Protective Service specialist assigned to the case. Wilt
testified that A.Y and C.Y. were both born substance exposed to
methamphetamine. Wilt stated that as part of Mother’s reunification plan,
DCS provided her with a variety of services to address her substance abuse
problem, including substance abuse treatment. Nonetheless, Mother
continued to test positive for methamphetamine, missed eighty-five
urinalyses from June of 2012 to January of 2014, and failed to successfully
complete substance abuse treatment.

¶10           Wilt also testified that Mother failed to attend her scheduled
psychological evaluation, failed to maintain contact with CPS, and did not
provide any financial support for her children. In addition, Wilt stated that
Mother failed to consistently visit the children during offered supervised
visitation times.

¶11            Finally, Wilt testified the children are adoptable, F.Y. and C.Y.
are participating in counseling services for emotional delays, and it is in the
best interests of the children to terminate Mother’s parental rights.

¶12            The juvenile court also heard testimony from Dorcas
Segundo, an expert witness in the Indian Child Welfare Act for the Tohono
O’odham Nation, who was also assigned to the case due to the children’s
eligibility for membership in the Tohono O’odham Nation. Segundo
testified that returning the children to Mother will likely cause serious
emotional or physical damage to the children, and that their current
placement is meeting their needs.

¶13            Based on our review of the record, we conclude there is
sufficient evidence to support the juvenile court’s findings regarding the
best interests of the children.




                                       4
                         RACHEL H. v. DCS et al.
                          Decision of the Court

                             CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to the children.




                                  :gsh




                                     5